DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, nowhere is it shown in the figures or described in the specification wherein the estimating of a signal representative of noise is processed in a manner as described in current claim 1.   Such an estimation process (with the subsequent processing as claimed in claim 1, i.e. generating an anti-noise signal based on the down converted signal) is only shown after the sensor signals are down converted (see item 244 of figure 4, see down converting happens before estimation).  Although applicant points to figure 3, item 238 and page 6 (see applicant’s arguments dated August 15th, 2022, page 2) such an estimator is disclosed as part of item 230 of figure 2 and for the generation of peak frequencies 236.  Estimator 244 is found in figure 4 as part of 240 and is a different estimator than item 238.  From figure 2 we can see items 230 and 240 are separate components.  Therefore, since neither estimators provide a signal representative of noise subsequently processed (i.e. down converting and generating an anti-noise signal based on the down converted signal) in a manner consistent with claim 1, the amended portions are new matter.
Claim 11 is rejected in an analogous manner.
Claims 2-10 and 12-20 are rejected as inheriting the problems as above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverberg et al. (US 5953428) in view of Judd (US 20170140747 A1).

Regarding claim 1, Silverberg discloses a method of reducing noise comprising: 
receiving a sensor signal from a sensor, representative of noise (figure 2, error signal E1) in a cancellation zone (column 3 lines 49-62, see figure 1 left hand side); 
identifying a frequency within the signal to be reduced in the cancellation zone (via 18 and 20 of figure 1, such as frequency w1, column 2 lines 52 to column 3 lines 29); 
down converting (via multipliers on right of figure 2, frequency w1 related to top block 24) the signal to place the identified frequency at baseband  (via multipliers on right of figure 2, frequency w1 related to top block 24)
generating a baseband anti-noise signal (output of 24, one for each actuator) based upon the down converted signal (column 4 lines 8-30, inverse sound made by running through “plant pseudoinverse”); 
up converting (via multipliers on left of figure 2) the baseband anti-noise signal to the identified frequency to produce an anti-noise signal (input or output of 26) having components at the identified frequency (column 4 lines 31-41); and 
providing the anti-noise signal (such as signal for A1 from 28, figures 1 and 2) to be transduced into an acoustic signal (via loudspeakers such as A1, column 2 line 45).
Silverberg does not expressly disclose the claimed estimating process.
Judd discloses receiving a sensor signal (cabin microphone 18, see figures 1, 4, and 6) from a sensor in a cancellation zone (see paragraph [0018]); 
estimating a signal (via Analog-to-Digital converter 20) representative of noise in the cancellation zone based at least in part upon the sensor signal (digital output signal of 20 is just an estimate of the analog signal).  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the estimating ADC of Judd on the sensor signals in the system of Silverberg for the benefit of performing processing in the digital domain, thereby lowering costs by allowing the use of cheaper, more readily available parts and general purpose computers.  Therefore, it would have been obvious to combine Judd with Silverberg to obtain the invention as specified in claim 1.


Regarding claim 2, Silverberg discloses wherein the sensor signal representative of noise in the cancellation zone is a microphone signal (see claim 14 and figure 1).

Regarding claim 3, Silverberg discloses wherein identifying a frequency within the signal to be reduced in the cancellation zone includes analyzing the signal in a pre-selected range of frequencies (determined “a priori”, column 3 lines 23-29).

Regarding claim 6, Silverberg discloses wherein the anti-noise signal having components at the identified frequency is a narrowband anti-noise signal having components at and around the identified frequency (“this produces M basebanded tonal error signals” column 3 line 49-62, bandwidth delta w1 small enough so “no spectral overlap”, column 4 line 42-67).

Regarding claim 9, Silverberg discloses the anti-noise signal includes frequency components having amplitude and phase characteristics to destructively interfere with narrowband noise at or around the identified frequency (column 2 lines 42-46, column 4 lines 8-30, inverse sound made by running through “plant pseudoinverse”).


Regarding claim 11, Silverberg discloses a noise cancellation system comprising: 
a sensor (figure 2, sensor/microphone E1, see claim 14 wherein sensor is microphone) in a cancellation zone (column 3 lines 49-62, see figure 1 left hand side) configured to provide a sensor signal representative of noise in a cancellation zone  (column 3 lines 49-62, see figure 1 left hand side); and 
a controller (microprocessor of figure 1 containing 16 and 18, column 2 lines 47-55) coupled to the sensor and configured to: 
receive the sensor signal from the sensor (figure 2, error signal from E1), 
identify a frequency within the signal to be reduced in the cancellation zone (via 18 and 20 of figure 1, such as frequency w1, column 2 lines 52 to column 3 lines 29), 
down convert  (via multipliers on right of figure 2, frequency w1 related to top block 24) the signal to place the identified frequency at baseband (via multipliers on right of figure 2, frequency w1 related to top block 24), 
generate a baseband anti-noise signal  (output of 24, one for each actuator) based upon the down converted signal (column 4 lines 8-30, inverse sound made by running through “plant pseudoinverse”), 
up convert (via multipliers on left of figure 2) the baseband anti-noise signal to the identified frequency to produce an anti-noise signal (input or output of 26) having components at the identified frequency (column 4 lines 31-41), and 
provide the anti-noise signal  (such as signal for A1 from 28, figures 1 and 2) to be transduced into an acoustic signal (via loudspeakers such as A1, column 2 line 45).
Silverberg does not expressly disclose the claimed estimating process.
Judd discloses receiving a sensor signal (cabin microphone 18, see figures 1, 4, and 6) from a sensor (see paragraph [0018]); 
estimating a signal (via Analog-to-Digital converter 20) representative of noise in the cancellation zone based at least in part upon the sensor signal (digital output signal of 20 is just an estimate of the analog signal).  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the estimating ADC of Judd on the sensor signals in the system of Silverberg for the benefit of performing processing in the digital domain, thereby lowering costs by allowing the use of cheaper, more readily available parts and general purpose computers.  Therefore, it would have been obvious to combine Judd with Silverberg to obtain the invention as specified in claim 11.


Regarding claim 12, Silverberg discloses wherein the sensor is a microphone and the signal representative of noise in the cancellation zone is a microphone signal (see claim 14 and figure 1).

Regarding claim 13, Silverberg discloses wherein identifying a frequency within the signal to be reduced in the cancellation zone includes analyzing the signal in a pre-selected range of frequencies (determined “a priori”, column 3 lines 23-29).

Regarding claim 16, Silverberg discloses wherein the anti-noise signal having components at the identified frequency is a narrowband anti-noise signal having components at and around the identified frequency (“this produces M basebanded tonal error signals” column 3 line 49-62, bandwidth delta w1 small enough so “no spectral overlap”, column 4 line 42-67). 

Regarding claim 19, Silverberg discloses wherein the anti-noise signal includes frequency components having amplitude and phase characteristics to destructively interfere with narrowband noise at or around the identified frequency (column 2 lines 42-46, column 4 lines 8-30, inverse sound made by running through “plant pseudoinverse”).

Regarding claim 20, Silverberg discloses further comprising a loudspeaker (loudspeakers such as A1, column 2 line 45) coupled to the controller that receives the anti-noise signal and transduces the anti-noise signal into an acoustic signal (see figure 1).


Regarding claim 7, although Silverberg is silent to the exact bandwidth of the baseband signals, it would have been obvious to the designer that their bandwidth may be as wide or as narrow as they wished, at their preference as long as there was no spectral overlap (as mentioned in Silverberg column 4 lines 42-67).  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the components at and around the identified frequency is limited to a range of frequencies 20 Hz below the identified frequency and 20 Hz above the identified frequency, or narrower.
Claim 17 is rejected in an analogous manner.

Regarding claim 8, although Silverberg is silent to the exact bandwidth of the baseband signals, it would have been obvious to the designer that their bandwidth may be as wide or as narrow as they wished, at their preference as long as there was no spectral overlap (as mentioned in Silverberg column 4 line 42-67).  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the components at and around the identified frequency is limited to a range of frequencies 10 Hz below the identified frequency and 10 Hz above the identified frequency, or narrower.
Claim 18 is rejected in an analogous manner.


Claims 4, 5, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverberg et al. (US 5953428) in view of Judd (US 20170140747 A1) and Bastyr et al. (US 20190270350 A1).

Regarding claim 4, Silverberg does not expressly disclose a cavity resonance.
Bastyr discloses wherein a pre-selected range of frequencies is associated with a cavity resonance (tire cavity resonance, see abstract, figure 2, paragraph[0020]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the cavity resonance frequency range of Bastyr as the frequency range to cancel in the system of Silverberg for the benefit of using the system to cancel existing tire cavity noise.  Therefore, it would have been obvious to combine Bastyr with Silverberg to obtain the invention as specified in claim 4.
Claim 14 is rejected in an analogous manner.

Regarding claim 5, Silverberg discloses wherein the cavity resonance is associated with at least one of a wheel cavity (tire cavity resonance, see abstract, figure 2, paragraph[0020]) and a vehicular cabin cavity.
Claim 15 is rejected in an analogous manner.

Regarding claim 10, Silverberg discloses wherein identifying a frequency within the signal comprises analyzing the signal (by several well-known procedures for measurement and analysis, such as methods of spectral analysis, column 3 lines 28-29).
Silverberg does not expressly disclose using a peak value.
Bastyr discloses identifying a frequency within a signal (from a sensor) comprises analyzing a signal to identify the frequency having a peak in the spectrum of the signal (see figure 2, paragraph[0041]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the peak frequency identification of Bastyr in the system of Silverberg for the benefit of quickly finding the loudest noise even if the frequency varies.  Therefore, it would have been obvious to combine Bastyr with Silverberg to obtain the invention as specified in claim 10.


Response to Arguments
Applicant's arguments filed August 15th, 2022 have been fully considered but they are not persuasive. 
Applicant’s amendments have overcome the previous drawing and claim objections.

In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.  
Although applicant points to figure 3, item 238 and page 6 (see applicant’s arguments dated August 15th, 2022, page 2) for support for the amended portions, such an estimator is disclosed as part of item 230 of figure 2 and for the generation of peak frequencies 236.  Estimator 244 is found in figure 4 as part of 240 and is a different estimator than item 238.  From figure 2 we can see items 230 and 240 are separate components.  Therefore, since neither estimators provide a signal subsequently processed (i.e. down converting and generating an anti-noise signal based on the down converted signal) in a manner consistent with claim 1, the amended portions are new matter.
Assuming appropriate changes are made to fix the issues as above, it is suggested that applicant explain the estimation process in more detail in the claim language.  Estimating can have a very broad meaning given that electrical audio signals are already estimates of acoustic waves in the air.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/Examiner, Art Unit 2654      

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654